—Order Order and judgment (one paper), Supreme Court, New York County (Stanley Parness, J.), entered on February 13, 1990, which dismissed petitioner’s CPLR article 78 proceeding seeking to annul a determination by respondent refusing to renew petitioner’s taxi broker license, unanimously affirmed, without costs.
Respondent refused to renew petitioner’s license as a taxi broker because petitioner’s principal was admittedly convicted on felony charges arising out of a scheme to divert money that was to have been used to finance the purchase and sale of taxi "medallion” licenses. The notice of hearing was sufficient to apprise the petitioner of pendency of the charges and to afford it the opportunity to present objections, and the proceedings otherwise complied with the requirements of due process (Silverstein v Minkin, 49 NY2d 260, rearg denied 50 NY2d 929; Matter of Erdman v Ingraham, 28 AD2d 5, mot to dismiss appeal withdrawn 20 NY2d 768). Although the hearing was *289informal, petitioner voiced no objection, and may not now be heard to complain. Finally, the determination is adequately supported by adequate proof (Matter of Berenhaus v Ward, 70 NY2d 436).
We have considered petitioner’s remaining arguments and find them to be without merit. Concur—Murphy, P. J., Sullivan, Carro, Milonas and Rubin, JJ.